Citation Nr: 1200729	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from October 1970 to April 1972, including almost ten months in Vietnam.  The appellant has represented himself throughout the course of this appeal.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The case was remanded for additional development in May 2010.  The RO has now returned the case to the Board for appellate review.

The Board notes that the record also shows psychiatric diagnoses for the appellant other than PTSD.  Under Clemons v. Shinseki, 23 Vet. App. 1(2009), the scope of a veteran's claim of service connection for PTSD would encompass the other psychiatric diagnoses.  However, the instant case is distinguishable.  This is not a situation where separate diagnoses were rendered for the same reported symptoms during the initial processing of the claim for benefits.  Rather, there is a final Board decision, dated in October 1976, that denied the appellant's claim of entitlement to service connection for a nervous condition, and therefore, new and material evidence is required to reopen the claim.  The subject claim for service connection for PTSD was subsequently adjudicated as a factually distinct claim so as not to preclude the Veteran from pursuing that claim apart from those upon which benefits had been denied.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, the Board finds that the instant appeal is limited to the matter of service connection for PTSD.  

If the appellant wishes to reopen a claim for service connection for a psychiatric disorder other than PTSD, he should contact the RO, and file an appropriate application to reopen the claim.



FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has PTSD that is attributable to his in-service experiences.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The appellant submitted his PTSD service connection claim in June 2007.  In July 2007, prior to the promulgation of the March 2008 rating action that denied the appellant's claim of entitlement to service connection for PTSD, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate service connection claims and its duty to assist him in substantiating such claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  A similar letter was provided in October 2007 (prior to the March 2008 rating action).

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, VA letters to the appellant dated in July 2007, and July 2009, as well as the April 2011 Supplemental Statement of the Case (SSOC) contained the information required by Dingess. 

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical records and service personnel records have been associated with the claims file.  In addition, VA medical treatment records, dated between 2006 and 2010, have been associated with the claims file.  Private medical reports are also of record.  In addition, the appellant was afforded a VA PTSD examination in September 2010.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The September 2010 PTSD examination was conducted by a medical professional (a psychiatrist), and the associated report reflects consideration of the appellant's claims file, his medical records and his prior medical history and complaints.  The psychiatric examination included a report of the appellant's claimed PTSD symptoms and demonstrated objective evaluations.  The examining psychiatrist was able to assess and record the appellant's psychiatric status.  

The Board finds that the September 2010 psychiatric examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the psychiatric report was in any way incorrectly prepared or that the VA author of that report failed to address the clinical significance of the appellant's claimed PTSD.  Further, the VA psychiatric examination report addressed the applicable criteria for PTSD.  As a result, the Board finds that additional development by way of another examination or medical expert opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the March 2008 rating decision, along with the August 2008 Statement of the Case (SOC) and the April 2011 SSOC, explained the basis for the RO actions, and provided the appellant with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his PTSD claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his PTSD claim, and to respond to VA notices.  The Board further finds that there has been substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The appellant was provided with notice as to the medical evidence needed to service-connect a disorder, and the assistance VA would provide.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the PTSD claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the PTSD claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

The appellant is not currently service-connected for any disability.  He contends that he has PTSD.  The appellant also contends that this condition is related to his military service.  In particular, he has reported that he experienced enemy rocket attacks with resultant casualties during his service in Vietnam.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  

Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the diagnostic criteria, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125.  According to the criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, supra.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  The occurrence of a stressor is an adjudicatory determination.

Subsequent to the Board's issuance of the May 2010 remand, the VA regulation at 38 C.F.R. § 3.304(f) was amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending on July 13, 2010.

In this case, the appellant served in Vietnam from May 10, 1971, to March 5, 1972; he was assigned to the Headquarters and Headquarters Company (HHC) 123 Aviation Battalion and/or the HHC 196th Brigade in Vietnam.  Over the period of May 1971 to March 1972, the Veteran's units were subjected to enemy rocket attacks.  

Review of the appellant's service medical records does not reveal any psychiatric diagnoses, treatment or concerns.  The appellant underwent a VA medical examination shortly after his April 1972 separation from service; the July 1972 VA examination report indicates that the appellant had been found to be psychiatrically normal.  A May 1975 private treatment report indicates that the appellant was being treated for severe anxiety and depression.  Another May 1975 report from another doctor indicates a diagnosis of anxiety neurosis.  The appellant underwent a VA psychiatric examination in July 1975, and there was an Axis I diagnosis of anxiety neurosis.

More recently, in February 2007, the appellant's family doctor wrote that the Veteran "presents with symptoms of anxiety and occasional fear" and asked that he be evaluated to rule out a PTSD component.  This statement does not provide a diagnosis of PTSD, but it does show that the appellant reported experiencing symptoms that could be related to PTSD.

Review of the appellant's VA treatment records dated between 2006 and 2010 does not reveal any diagnosis of PTSD; his VA computerized problem list does include a diagnosis of adjustment disorder.  On October 3, 2006, the appellant's depression screen was normal and his PTSD screen was negative; he responded 'no' to all questions about PTSD symptoms.  On October 5, 2007, the appellant's PTSD screen was negative; he responded 'no' to all questions about PTSD symptoms.  On December 30, 2008, the appellant's depression screen was negative.  A July 2010 outpatient primary care follow-up note indicates that the appellant had a prior medical history that included an adjustment disorder; there was no mention of PTSD.

A June 2010 report from a physician (pediatrics/general practice) in Caguas states that the appellant had a history of PTSD and that he reported having continuous sleep problems, nightmares and flashbacks of traumatic incidents in Vietnam.  He was described as always scared, nervous and hypervigilant; he had the feeling that something could happen or someone was watching him, and he reported becoming anxious from loud noises, airplanes, helicopters, sirens and fireworks.  The physician stated that the appellant had presented with a depressed mood.  There were also changes in his sleeping and "eating patterns" since his separation from active service.  He was noted to currently present with a marked decrease in interest or pleasure in most of his usual activities, with daily fatigue or low energy and memory and concentration problems.  The physician indicated that there was medical evidence for a diagnosis of PTSD in conformance with the DSM-IV, credible supporting evidence that the claimed stressor occurred, and medical evidence of a link between current symptomatology and the service stressor.  She requested that the appellant be evaluated carefully, but did not list any Axis I diagnosis.

The evidence reflects that the RO considered the appellant's claim in light of the revised regulation at 38 C.F.R. § 3.304(f)(3).  Because the appellant's reported stressor was related to fear of hostile military activity and because the stressor was consistent with the places, types and circumstances of his service, he was afforded a VA PTSD examination in September 2010.  The examining psychiatrist reviewed the appellant's claims file and medical records.  The appellant denied any mental diagnosis or treatment prior to his military service, during service and after service.  The appellant stated that during his service in Vietnam there had been enemy rocket attacks at his base in Da Nang.  The appellant reported that he was living with his wife and that he had a good relationship with his three adult children.  He said that he was currently working fulltime as a teacher and had been for 20 years.  He said that he liked to go to church on Sundays and that he helped his son in his computer store.  There was no history of suicide attempts and there was no history of violence or assaultiveness.  The examiner stated that there was no evidence of psychosocial dysfunction.  

On mental status examination, the appellant's speech was spontaneous, slow, clear and coherent.  His attitude was cooperative, friendly, relaxed and attentive.  The appellant's affect was normal and his mood was good.  He was oriented to person, place and time.  The appellant's thought process and thought content were unremarkable.  He denied having any panic attacks, obsessive or ritualistic behaviors, homicidal thoughts, suicidal thoughts, delusions, hallucinations or episodes of violence.  The appellant also denied any problems with his activities of daily living.  He did not display any inappropriate behavior and his impulse control was good.  The examiner described the appellant's memory as normal.  

The appellant reported combat experience in Vietnam including deaths of soldiers.  He denied feelings of intense fear, helplessness and horror at the time.  He stated that he had felt "sad and pain" in his heart at the time.  The appellant reported having recurrent distressing dreams related to his stressor; he did not report any other symptoms.  The examiner stated that there was no disturbance that caused clinically significant distress or impairment for the appellant in social, occupational or other important areas of functioning.  

After reviewing the claims file and examining the appellant, the examiner stated that the appellant did not meet the DSM-IV criteria for PTSD.  The examiner also stated that the appellant did not have any Axis I diagnosis and rendered a global assessment of functioning (GAF) score of 85 on Axis V.

In addition, the examining psychiatrist stated that the June 2010 private physician report had been reviewed and that he had asked the appellant about his treatment with this physician.  The appellant replied that he was seen one time by this physician and that he had not thereafter received any treatment or follow-up recommendations.  The examining psychiatrist stated that the private report did not include the basic mental examination and that there were no Axis I-V notations.

As with any other disability claimed to be related to service, it is well-settled that the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability - the first prong of a successful claim of service connection.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this matter, a preponderance of the competent medical evidence, both during and post-service, is against a finding that the Veteran has PTSD.  Review of the appellant's service medical records does not reveal any complaints of psychiatric problems.  The appellant was not treated for, or diagnosed with any psychiatric problem while he was in service.  The post-service medical evidence of record establishes that the appellant had an anxiety problem beginning in 1974, but there is no record of any treatment or diagnosis of PTSD at any time during the appeal period.  

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric pathology requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the existence of his claimed PTSD, because his is not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the totality of the evidence of record, including the service treatment records, VA and private treatment records and the report of the VA PTSD examination, the Board finds that the preponderance of the evidence is against the appellant's PTSD claim.  The Board concludes that the weight of the "negative" evidence, principally in the form of the VA medical evidence showing no diagnosis of PTSD or treatment for PTSD and the appellant's denials of depression and PTSD symptoms between 2006 and 2010, and the September 2010 VA PTSD examination that did not yield a PTSD diagnosis exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions, the February 2007 private doctor notation that PTSD needed to be ruled out and the June 2010 private doctor report that intimated a diagnosis of PTSD.  

An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As previously noted, the February 2007 report did not include a diagnosis of PTSD and the June 2010 report was not rendered by a psychiatrist and did not conform to psychiatric standards.  It is also unknown what sources of information were utilized by the latter doctor besides the appellant's statements and, as the appellant never saw that doctor again, the report was apparently generated strictly for use in connection with the appellant's claim for VA benefits.  Therefore, this diagnosis of PTSD is of limited probative value.  On the other hand, the September VA PTSD examination included both a review of the appellant's claims file and medical records and a standard psychiatric examination.  The appellant's medical history and his responses during the VA psychiatric examination provide a strong rationale for the examiner's conclusion that a diagnosis of PTSD was not warranted.  The VA examiner's opinion therefore carries probative weight.  

In weighing this evidence, it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  On the one hand, there are the statements of the appellant to the effect that he exhibits symptoms of PTSD and that he has PTSD and there is a putative private diagnosis of PTSD based on the appellant's statements.  On the other hand, the appellant has consistently denied PTSD symptoms for years while being treated at VA facilities where he carries no diagnosis of PTSD and the VA psychiatrist who examined the appellant in September 2010 considered whether a diagnosis of PTSD was appropriate and concluded that it was not after taking into account the appellant's stressors and reported symptoms.  Thus, no diagnosis of PTSD has been established.

The Board accordingly finds that the preponderance of the competent medical evidence of record is against the conclusion that the Veteran has PTSD.  The Board is cognizant of the statements of the appellant to the effect that he experiences PTSD that is due to in-service occurrences.  However, the evidence does not indicate that the appellant possesses medical expertise.  He is not competent to render an opinion on a matter involving medical knowledge, such as diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To the extent that his statements represent evidence of continuity of symptomatology, without more these statements are not competent evidence of a diagnosis of a psychiatric disorder, nor do they establish a nexus between an acquired psychiatric condition and the appellant's military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, such as a diagnosis requiring medical expertise or an opinion as to medical causation.  Jandreau, supra.  

Furthermore, the Board finds that the Veteran's statements with respect to his self-diagnosis of PTSD, even assuming he were competent to make such a self-diagnosis, are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  This is so because the appellant's VA medical treatment records are devoid of any mention of PTSD symptomatology between 2006 and 2010 while a long list of PTSD symptoms occurs only in 2010 during a one-time visit to a doctor who did not recommend any follow-up treatment.  The Veteran's credibility about the existence and/or severity of claimed symptoms, particularly in relation to his claims for monetary benefits, is therefore called into doubt.  For these reasons, the Veteran's statements about his claimed symptoms are deemed not credible.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  No medical nexus evidence based on confirmed stressors supports a finding of service connection for PTSD, and as there is no current diagnosis for PTSD based on the appellant's confirmed stressors, service connection for PTSD is not warranted.  

This claim must be denied because the preponderance of the evidence is against a finding that the Veteran has PTSD or has had PTSD at any time since he filed his claim in June 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  The Board finds that the negative evidence preponderates against the claim and that that the evidence presented for and against the claim for service connection for PTSD is not in approximate balance such that a grant of the requested benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


